PER CURIAM.
Two assignments of error only have been argued or presented on the brief of plaintiffs in error, viz.:
1. That the collector had no power to liquidate the entry upon the triplicate invoice.
It is a sufficient answer to this objection that it nowhere appears to have been reserved by any exception taken at the trial, nor is it set forth specifically in the assignments of error. Moreover, under the statute in force at the time (Customs Administrative Act 1890, § 14), the decision of the collector as to rate and amount of duties is made final and conclusive against all persons interested therein, unless the owner, importer, consignee, or agent shall within 10 days after, but not before, such ascertainment and liquidation of duties, give notice in writing to the collector of his objections thereto. There is no suggestion here that any such protest or notice of objections was ever given.
*5512. It is urged that the action is barred by the statute of limitations.
Act June 22, 1874, § 21, provides as follows:
"See. 21. That whenever any goods, wares and merchandise shall have been entered and passed free of duty, and whenever duties upon any imported goods, wares and merchandise shall have been liquidated and paid, and such goods, wares and merchandise shall have been delivered to the owner, importer, agent or consignee, such entry and passage' free of duty, and such settlement of duties shall, after the expiration of one year from the time of entry, in the absence of fraud, and in tlie absence of protest by the owner, importer, agent or consignee, be final and conclusive upon all parties.”
Tlds s la lute, in effect, provides that, when the collector has once liquidated the duties, he may not reliquidate them after a year from entry, where there is no fraud and there has been no protest. If the liquidation of the entry on March 7, 1892, which was proved in the case, was in fact a reliquidation, it would be within the prohibition of this statute. But there is nothing in the ease to show that the duties were ever liquidated before March 7, 1S93. There is no proof of any “final ascertainment and liquidation of the duties” by the collector, nor of any “stamping of such ascertainment and liquidation upon the entry,” earlier than Jíarch 7, 1893; and these are the acts which constitute a liquidation under the statutes. Davies v. Miller, 130 U. S. 289, 9 Sup. Ct. 560.
Defendant, upon .the trial, asked the court to instruct the jury that, in the absence of fraud, it is to be presumed, without proof, that the collector made a liquidation within one year after entry. Our attention is called to no statute or authority supporting this proposition. So far as appears, the collector may liquidate the duties when he pleases; but, having once liquidated them, he may not reliquidate if one year has elapsed since the entry of the goods.
The judgment of the district court is affirmed.